MEMORANDUM **
Plaintiffs-Appellants Tongass Conservation Society, Sierra Club, Natural Resources Defense Council, Greenpeace, Inc, Center for Biological Diversity and Casca-dia Wildlands Project appeal the district court’s denial of their request for preliminary injunctive relief against Forrest Cole, in his official capacity as Tongass National Forest Supervisor, the United States Forest Service and the United States Department of Agriculture. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
We express no view on the merits of the complaint. Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir.2008); see Winter v. Natural Resources Defense Council, — U.S.—, 129 S.Ct. 365, 374, 172 L.Ed.2d 249 (2008) (listing factors for district court to consider). We conclude the district court did not abuse its discretion. Accordingly, we affirm the district court’s order denying the preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.